Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CAPACITOR 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iseki et al. (JP 2007-194595).
Regarding claim 1, Iseki et al. disclose in fig. 7, a capacitor comprising:
a substrate (21) including a first principal surface (top), a second principal surface (bottom) facing the first principal surface, and a first end surface (left) connecting the first principal surface and the second principal surface;
a lower electrode (24) on the first principal surface of the substrate;
a dielectric film (25) on the lower electrode (24); 
an upper electrode (26) on the dielectric film (25); 
a protective film (27) covering the upper electrode (26) and having a thickness smaller than a thickness of the substrate (21) – see fig. 7; and
a first terminal electrode (28-30) on the first end surface (left) and electrically connected to one of the upper electrode (26) and the lower electrode (24).
Regarding claim 2, Iseki et al. disclose the first terminal electrode (28-30) extends from the first end surface (left) of the substrate (21)) to the second principal surface (bottom).
Regarding claim 3, Iseki et al. disclose a lower portion that on the first principal surface of the substrate (21), that is electrically separated from the lower electrode (24), and overlaps with an end portion of the upper electrode (24), and
wherein the first terminal electrode (28-30) is electrically connected to the lower portion.
Regarding claim 4, Iseki et al. disclose the substrate (21) further includes a second end surface (right) facing the first end surface, the first terminal electrode (28-
a second terminal electrode (28-30) on the second end surface and electrically connected to the upper electrode (26).
Regarding claim 5, Iseki et al. disclose the second terminal electrode (28-30) extends from the second end surface (right) to the second principal surface of the substrate (21).
Regarding claim 6, Iseki et al. disclose an upper portion on the lower electrode (24), that is electrically separated from the upper electrode (26), and overlaps with an end portion of the lower electrode (24),  wherein the second terminal electrode (28-30) is electrically connected to a region where the lower electrode overlaps with the upper portion.
Regarding claim 7, Iseki et al. disclose when view in a planar view from a normal direction of the first principal surface, the first terminal electrode is located on an outside of an intrinsic capacitance portion formed by the upper electrode (26), the dielectric film (25), and the lower electrode (24).
Regarding claim 8, Iseki et al. disclose the first principal surface (top) and the second principal surface (bottom) each are a flat surface (fig. 7).
Regarding claim 9, Iseki et al. disclose the thickness of the substrate (21) is larger than a sum of thicknesses of the lower electrode (24), the dielectric film (25), the upper electrode (26), and the protective film (27 – see fig. 7).

Claim(s) 12, 14, 16-18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujimori (JP 2002075781).
Regarding claim 12, Fujimori discloses a capacitor comprising:
a substrate (1) including a first principal surface (bottom), a second principal surface (top) facing the first principal surface, a first end surface (left) connecting the first principal surface (bottom) and the second principal surface (top), and a first through hole (2) penetrating from the second principal surface to the first principal surface;
a lower electrode (20) on the first principal surface of the substrate;
a dielectric film (21) on the lower electrode; 
an upper electrode (23) on the dielectric film (21); 
a protective film (24) covering the upper electrode and having a thickness smaller than a thickness of the substrate (1);
a first via electrode (3) inside of the first through hole and electrically connected to one of the upper electrode (23) and the lower electrode (20); and
a first terminal electrode (14 or 15) on the second principal surface and electrically connected to the first via electrode (3 or 2).
Regarding claim 14, Fujimori discloses the substrate (1) further includes a second end surface facing the first end surface, and a second through hole (2) penetrating from the second principal surface to the first principal surface, and
the first via electrode (3) is electrically connected to the lower electrode (20),
the capacitor further comprising: 
a second via electrode (2) inside of the second through hole and electrically connected to the upper electrode (23); and

Regarding claim 16, Fujimori discloses when viewed in a planar view from a normal direction of the first principal surface, the first terminal electrode (15) is located on an outside of an intrinsic capacitance portion formed by the upper electrode (23), the dielectric film (22), and the lower electrode (21).
Regarding claim 17, Fujimori discloses the first principal surface (bottom) and the second principal surface (top) each are a flat surface (fig. 1).
Regarding claim 18, Fujimori discloses the thickness of the substrate (1) is larger than a sum of thicknesses of the lower electrode (21), the dielectric film (22), the upper electrode (23), and the protective film (24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iseki et al. (JP 2007-194595) in view of Kikuchi et al. (JP 2007-188957).
Regarding claim 10, Iseki et al. disclose the claimed invention except for at least a part of the first end surface has a tapered shape in which an angle formed with the second principal surface is an obtuse angle.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Iseki et al. so that a part of the first end surface has a tapered shape in which an angle formed with the second principal surface is an obtuse angle, since such a modification would form a capacitor having improved attachment efficiency. 
Regarding claim 11, the modified Iseki et al. disclose the claimed invention except for at least a part of the first end surface has a tapered shape in which an angle formed with the second principal surface is 90 degrees to 135 degrees.
Kikuchi et al. disclose a surface mount capacitor (fig. 8), wherein a first end surface (left) has a tapered shape in which an angle formed with the second principal surface can be 90 degrees to 135 degrees  (abstract - obtuse angle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Iseki et al. so that a part of the first end surface has a tapered shape in which an angle formed with the second principal surface is an obtuse angle, since such a modification would form a capacitor having improved attachment efficiency. 
The modified Iseki et al. do not specifically state that the tapered shape in which an angle formed with the second principle surface is 90 to 135 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (JP 2002075781) in view of Iseki et al. (JP 2007-194595).
Regarding claim 13, Fujimori discloses the claimed invention except for the first terminal electrode extends from the second principle surface to the first end surface of the substrate, 
Iseki et al. disclose a first terminal electrode (28-30) that extends from a first end surface (left) of the substrate (21)) to a second principal surface (bottom).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Fujimori so that the first terminal electrode extends from the first end surface of the substrate  to the second principal surface, since such a modification would form a capacitor having upper, lower, and side connection areas. 
Regarding claim 15, Fujimori discloses the claimed invention except for the second terminal electrode extends from the second principle surface to the second end surface of the substrate. 
Iseki et al. disclose a second terminal electrode (28-30) that extends from a first end surface (left) of the substrate (21)) to a second principal surface (bottom).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Fujimori so that the first terminal electrode extends from the first end surface of the substrate  to the second . 

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori (JP 2002075781) in view of  Kikuchi et al. (JP 2007-188957).
Regarding claim 19, Fujimori discloses the claimed invention except for at least a part of the first end surface has a tapered shape in which an angle formed with the second principal surface is an obtuse angle.
Kikuchi et al. disclose a surface mount capacitor (fig. 8), wherein a first end surface (left) has a tapered shape in which an angle formed with the second principal surface is an obtuse angle (abstract - bottom).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Fujimori so that a part of the first end surface has a tapered shape in which an angle formed with the second principal surface is an obtuse angle, since such a modification would form a capacitor having improved attachment efficiency. 
Regarding claim 20, the Fujimori discloses the claimed invention except for at least a part of the first end surface has a tapered shape in which an angle formed with the second principal surface is 90 degrees to 135 degrees.
Kikuchi et al. disclose a surface mount capacitor (fig. 8), wherein a first end surface (left) has a tapered shape in which an angle formed with the second principal surface can be 90 degrees to 135 degrees  (abstract - obtuse angle).

The modified Fujimori does not specifically state that the tapered shape in which an angle formed with the second principle surface is 90 to 135 degrees. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848